The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 28, 2022

                                2022COA83

No. 19CA1629, People v. Garcia — Criminal Law —
Disqualification of a Judge — Structural Error

     A division of the court of appeals holds as a matter of first

impression that it is structural error for a statutorily disqualified

judge to preside over a case.
COLORADO COURT OF APPEALS                                           2022COA83


Court of Appeals No. 19CA1629
Sagauche County District Court No. 17CR27
Honorable Amanda C. Hopkins, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Donald L. Garcia,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                    Division I
                             Opinion by JUDGE TOW
                                Berger, J., concurs
                 Dailey, J., concurs in part and dissents in part

                           Announced July 28, 2022


Philip J. Weiser, Attorney General, Brittany Limes Zehner, Assistant Solicitor
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jacob B. McMahon, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Donald L. Garcia, appeals the judgment of

 conviction entered on a jury verdict finding him guilty of first degree

 aggravated motor vehicle theft. This appeal requires us to consider

 whether the fact that the judge who presided over the trial was

 statutorily disqualified from doing so because of her prior

 involvement in the case as counsel for defendant amounts to

 structural error. We conclude that it does and therefore reverse the

 judgment of conviction. Because we reject Garcia’s challenge to the

 sufficiency of the evidence underlying the conviction, we remand for

 a new trial before a different judge.

                        I.   Factual Background

¶2    Garcia took his employer’s truck without his permission and

 drove it off the road and across a drainage ditch, where it broke

 down. The next morning, Garcia had a friend help him tow the

 damaged truck back to his employer’s shop. The estimated repair

 cost was $11,579.15.

¶3    Garcia was charged with first degree aggravated motor vehicle

 theft on July 24, 2017. He was represented by Kate Mattern of the

 State Public Defender’s Office. On April 17, 2018, Amanda

 Hopkins, then a Deputy State Public Defender, appeared on behalf


                                    1
 of Garcia at a pretrial readiness conference at which he failed to

 appear. As both parties concede, Judge Hopkins was appointed to

 the district court bench on July 10, 2018. Judge Hopkins then

 presided over the remainder of Garcia’s case, including all pretrial

 hearings, the trial, and sentencing.

                    II.   Disqualification of the Judge

              A.   Standard of Review and Applicable Law

¶4    We review de novo whether Judge Hopkins should have

 disqualified herself. See People v. Julien, 47 P.3d 1194, 1197 (Colo.

 2002).

¶5    “A judge of a court of record shall be disqualified to hear or try

 a case if . . . [sh]e has been of counsel in the case.”

 § 16-6-201(1)(c), C.R.S. 2021. Judge Hopkins appeared as counsel

 for Garcia at the pretrial readiness conference and was therefore

 required to disqualify herself. See id. Her minimal level of

 representation at the hearing does not change our conclusion.

 Applying Julien to the defense context, “a judge must disqualify . . .

 herself sua sponte . . . if facts exist tying the judge to . . . some role

 in the [defense] of the case during the judge’s former employment.”

 47 P.3d at 1198 (emphasis added). And if a judge “personally


                                      2
 participated in the [defense] of [the] case in any way,” she is

 disqualified from serving as a judge in the case. See id. at 1200

 (emphasis added). Because Judge Hopkins had “some role” in the

 defense of the case and personally participated “in any way” in

 Garcia’s defense, she erred by not disqualifying herself.1 See

 § 16-6-201(1)(c). Notably, neither party appears to assert that

 Judge Hopkins’s appearance and minimal participation in the case

 does not amount to her having “been of counsel” in the matter. See

 id.

¶6     Further, we conclude that when a statutorily disqualified

 judge presides over a case, it is structural error.



 1 That being said, we intend no condemnation of Judge Hopkins.
 The record reflects that she was not Garcia’s assigned counsel and
 had filed no written entry of appearance. She appeared only at one
 court date, which was a pretrial readiness conference approximately
 one month before the then-scheduled trial date. It is not clear that
 Judge Hopkins ever met Garcia, as he failed to appear with her at
 the conference. And the minute order did not reflect Judge
 Hopkins’s appearance. Finally, although the transcript from the
 April hearing clearly shows Judge Hopkins’s appearance, there is
 no reason that, at that stage of the proceedings, either party or the
 court would have had the transcript prepared from a hearing at
 which Garcia failed to appear. Indeed, it appears the transcript was
 not prepared until the appellate record was being compiled. Thus,
 from this record, it is not surprising that Judge Hopkins would not
 have recognized her prior involvement in the case.

                                    3
¶7       In People v. Abu-Nantambu-El, 2019 CO 106, ¶ 39, our

 supreme court held that when a potential juror who is statutorily

 disqualified from serving pursuant to section 16-10-103(1), C.R.S.

 2021, nevertheless serves on the jury, it is structural error. This is

 so, the supreme court said, because such potential jurors “are

 conclusively presumed by law to be biased.” Abu-Nantambu-El,

 ¶ 32.

¶8       In this respect, section 16-6-201 is analogous to section

 16-10-103, in that it conclusively presumes that a judge who

 previously served in the case as counsel is biased. No actual

 enmity toward either side is required.2 We see no logical distinction

 to be made between a statutorily disqualified juror and a statutorily

 disqualified judge. See id. at ¶ 27 (noting that the Sixth

 Amendment guarantees the “right to ‘an impartial adjudicator, be it

 judge or jury’” (quoting Gray v. Mississippi, 481 U.S. 648, 668

 (1987))).




 2Nothing in the record suggests Judge Hopkins was actually biased
 against Garcia.

                                     4
¶9     Because Judge Hopkins was presumed by statute to be

  biased, Garcia’s trial was “before a biased judge,” which is

  structural error. See Hagos v. People, 2012 CO 63, ¶ 10.

                               B.   Waiver

¶ 10   We also reject the People’s contention that Garcia waived this

  claim.

¶ 11   Waiver is “the intentional relinquishment of a known right or

  privilege.” People v. Rediger, 2018 CO 32, ¶ 39 (quoting Dep’t of

  Health v. Donahue, 690 P.2d 243, 247 (Colo. 1984)). Just as

  nothing in the record made Judge Hopkins’s prior involvement in

  the case obvious to her, nothing made it obvious to Garcia or his

  attorneys. Again, the minute order in the court file did not reflect

  Judge Hopkins’s appearance at the April hearing, and there is no

  reason to believe anyone had a transcript of that hearing prior to

  trial. The brief and nonsubstantive hearing at which Judge

  Hopkins appeared occurred three months before Judge Hopkins’s

  appointment. Defendant did not appear in court on this case for

  five months after Judge Hopkins’s sole appearance on his behalf.

  The Deputy State Public Defender who handled the case between

  the date Judge Hopkins appeared and the trial was John Hoag, not


                                    5
  Mattern (though Mattern rejoined Hoag as co-counsel at the trial,

  which was over a year after Judge Hopkins’s appearance). Thus, it

  is not clear from the record that Garcia’s attorneys recalled that

  Judge Hopkins had previously appeared in the case.

¶ 12   Finally, we do not share the People’s concern that this could

  lead to gamesmanship. The prosecutor had the same opportunity

  to raise the issue as did Garcia. See Abu-Nantambu-El, ¶ 38.

¶ 13   In sum, nothing in the record suggests that Mattern, Hoag, or

  Garcia was aware of Judge Hopkins’s prior involvement in the case,

  either at the time of the judge’s assignment to the case or at the

  time of trial. Thus, we discern no waiver.3 Accordingly, we must

  reverse the judgment of conviction.

                    III.   Sufficiency of the Evidence

¶ 14   Garcia also challenges the sufficiency of the evidence to

  convict him of first degree aggravated motor vehicle theft. Because

  retrial on this charge would be barred if this contention is


  3 Because we conclude that neither Garcia’s nor his attorneys’
  silence waived Judge Hopkins’s disqualification, we need not
  address Garcia’s argument that section 13-1-122, C.R.S. 2021,
  requires that any consent to Judge Hopkins presiding over the case
  must be on the record and come from Garcia personally, rather
  than his counsel.

                                     6
  meritorious, we must address the issue. In doing so, however, we

  conclude that the evidence was sufficient.

                         A.   Standard of Review

¶ 15   Both parties assert that we review sufficiency of the evidence

  claims de novo. We agree, to a point. Both our supreme court and

  divisions of this court have occasionally referred to the review of a

  sufficiency of the evidence challenge as a “de novo review.” See,

  e.g., People v. Vidauri, 2021 CO 25, ¶ 10; People in Interest of

  K.D.W., 2020 COA 110, ¶ 37. However, this increasingly used

  shorthand reference can be a bit misleading.

¶ 16   The original, and more complete, recitation of the standard is

  that “[w]e review the record de novo to determine whether the

  evidence before the jury was sufficient both in quantity and quality

  to sustain the convictions.” Dempsey v. People, 117 P.3d 800, 807

  (Colo. 2005). We view the evidence as a whole and in the light most

  favorable to the prosecution to determine whether the evidence was

  “sufficient to support the conclusion by a reasonable mind that the

  defendant was guilty beyond a reasonable doubt.” People v. Griego,

  2018 CO 5, ¶ 24. In doing so, we give the prosecution “the benefit

  of every reasonable inference which might be fairly drawn from the


                                     7
evidence.” People v. Perez, 2016 CO 12, ¶ 25 (quoting People v.

Gonzales, 666 P.2d 123, 128 (Colo. 1983)). But, as the supreme

court has recently reiterated, in conducting this review, we “‘may

not serve as a thirteenth juror’ by considering whether we ‘might

have reached a different conclusion than the jury.’ Nor may we

invade the jury’s province by second-guessing any findings that are

supported by the evidence.” Thomas v. People, 2021 CO 84, ¶ 10

(quoting People v. Harrison, 2020 CO 57, ¶ 33).4 Put another way,

what we review de novo is not the ultimate conclusion of guilt by

the fact finder but, rather, whether the prosecution put forward

sufficient evidence to “[meet] its burden of proof with respect to

each element of the crime charged.” Martinez v. People, 2015 CO

16, ¶ 22. And the prosecution fails to meet this burden “[i]f the

evidence is such that reasonable jurors must necessarily have a

reasonable doubt.” Clark v. People, 232 P.3d 1287, 1292 (Colo.


4 These limitations make it clear that our review is not truly de
novo, or “anew.” See Carousel Farms Metro. Dist. v. Woodcrest
Homes, Inc., 2019 CO 51, ¶ 19 (“Without the ability to make factual
findings, it’s unclear how an appellate court could review factual
determinations ‘anew.’” (citing Black’s Law Dictionary (10th ed.
2014))). Indeed, were we to truly review the evidence de novo, we
would sit as a thirteenth juror and would be permitted to simply
weigh the evidence differently.

                                   8
  2010) (citing People v. Bennett, 183 Colo. 125, 132, 515 P.2d 466,

  470 (1973)).

                           B.    Applicable Law

             A person commits aggravated motor vehicle
             theft in the first degree if he or she knowingly
             obtains or exercises control over the motor
             vehicle of another without authorization or by
             threat or deception and . . . [c]auses five
             hundred dollars or more property damage,
             including but not limited to property damage
             to the motor vehicle involved, in the course of
             obtaining control over or in the exercise of
             control of the motor vehicle.

  § 18-4-409(2)(e), C.R.S. 2021. “A person acts ‘knowingly’ . . . with

  respect to a result of his conduct, when he is aware that his

  conduct is practically certain to cause the result.” § 18-1-501(6),

  C.R.S. 2021.

                                C.   Analysis

¶ 17   We disagree with Garcia that the evidence was insufficient to

  show that he knowingly caused damage to the truck because there

  was no evidence addressing the manner in which he drove the

  vehicle.

¶ 18   Initially, we note that it is unclear whether the People were

  required to prove that Garcia “knowingly” caused damage to the



                                     9
  truck. “When a statute defining an offense prescribes as an

  element thereof a specified culpable mental state, that mental state

  is deemed to apply to every element of the offense unless an intent

  to limit its application clearly appears.” § 18-1-503(4), C.R.S. 2021.

  However, proof that Garcia caused damage to the truck is a

  sentence enhancer, not an element. See People v. Poindexter, 2013

  COA 93, ¶ 82 n.2. The mental state does not necessarily apply to

  sentence enhancers. See Garcia v. People, 2019 CO 64, ¶¶ 34-38.

  Because the People do not argue this point, however, we will

  assume without deciding that the People were required to prove

  that Garcia knowingly caused damage to the truck.

¶ 19   The jury heard the following testimony:

           The truck had a bent axle and tire, missing side rails,

            broken levers on the steering column, and bent toolboxes

            hanging beneath the truck bed.

           To retrieve the truck Garcia and his friend “turned left off

            into the sagebrush and down a couple of draws and then

            turned up in a specific draw.”

           “You could see where [Garcia] plowed through some little

            bumps.”

                                    10
           Garcia admitted that he “wrecked” the truck and that he

             “screwed up.”

¶ 20   We conclude that the jury could reasonably infer from this

  evidence that this was not an accident but, instead, that Garcia

  knowingly drove the truck over rough terrain for a considerable

  distance and knew that his conduct was practically certain to

  damage the truck. Accordingly, the prosecution presented

  sufficient evidence of first degree aggravated motor vehicle theft.

                             IV.   Disposition

¶ 21   We reverse the judgment of conviction and remand for a new

  trial on the original charge before a different judge.

       JUDGE BERGER concurs.

       JUDGE DAILEY concurs in part and dissents in part.




                                     11
       JUDGE DAILEY, concurring in part and dissenting in part.

¶ 22   I agree with the majority’s sufficiency of evidence analysis.

  But, for the following reasons, I would not reverse on structural

  error grounds.

¶ 23   As the majority points out, Garcia did not object to his former

  attorney presiding over the case upon that attorney’s appointment

  to the bench. In my view, Garcia waived any claim that the judge

  should have disqualified herself.

¶ 24   Initially, I assume, without deciding, that even though no

  actual bias on Judge Hopkins’s part has been shown, it is

  nevertheless structural error for a statutorily disqualified (i.e.,

  impliedly biased) judge to preside over a trial. Cf. People v. Abu-

  Nantambu-El, 2019 CO 106, ¶ 39 (holding that it was structural

  error for a statutorily disqualified juror to sit on a jury because,

  even though no actual bias was shown, the bias was implied as a

  matter of law).

¶ 25   But “even fundamental rights can be waived, regardless of

  whether the deprivation thereof would otherwise constitute

  structural error.” Stackhouse v. People, 2015 CO 48, ¶ 8. Waiver is

  “the intentional relinquishment of a known right or privilege.”


                                      12
  People v. Rediger, 2018 CO 32, ¶ 39 (quoting Dep’t of Health v.

  Donahue, 690 P.2d 243, 247 (Colo. 1984)). We review de novo

  whether there was a waiver. See Bondsteel v. People, 2019 CO 26,

  ¶ 21.

¶ 26      A defendant who seeks to disqualify a judge must file a motion

  within fourteen days of the case being assigned to that judge,

  unless good cause is shown. Crim. P. 21(b)(1); see People v. Dist.

  Ct., 192 Colo. 503, 507, 560 P.2d 828, 831 (1977) (holding that

  Crim. P. 21(b) has uniformly been applied in disqualification cases

  and that the time requirements in Crim. P. 21(b) apply whether the

  movant expressly invokes that rule or “purports to proceed only

  under section 16-6-201”). Unless the basis for disqualification is

  actual bias, failure to timely request a substitution of judge waives

  any claim that the judge should have recused herself. People v.

  Dobler, 2015 COA 25, ¶ 7.

¶ 27      Although the statute deems Judge Hopkins to be impliedly

  biased, it is not a statutory declaration that she is actually biased.

  True, our supreme court in Abu-Nantambu-El said that a juror who

  is deemed by statute to be biased “is legally indistinguishable from

  an actually biased juror.” Abu-Nantambu-El, ¶ 2. However, that


                                     13
  statement was in the context of whether service by such a juror

  would be treated as structural error. Id. The supreme court

  explicitly acknowledged that failure to raise the statutory

  disqualification would result in the issue not being preserved for

  appeal. Id. at ¶ 37. Thus, unlike actual bias, disqualification based

  on implied bias can be waived.

¶ 28   In my view, it defies logic to suggest that the deputy state

  public defenders representing Garcia at trial would not have known

  that Judge Hopkins had appeared at the April hearing. Indeed,

  Mattern was the attorney of record both at that time of Judge

  Hopkins’s single appearance in the matter and at trial. To suggest

  that she did not know who appeared on her behalf assumes a level

  of disregard for her cases that I am simply not willing to believe a

  competent defense attorney would display. Not raising the issue

  once Judge Hopkins had been appointed to the bench and assigned

  the case qualifies, in my view, as an intentional relinquishment of a

  known right.


  
   It does not take a significant leap to imagine the possible strategic
  value of not seeking the disqualification of a judge whom, in light of
  her prior position, defense counsel may consider preferable to other
  judges in the district.

                                    14
¶ 29   Further, I disagree with Garcia that Judge Hopkins lacked the

  authority to act under section 13-1-122, C.R.S. 2021, which

  provides that “[a] judge shall not act as such in any of the following

  cases: . . . when [s]he has been attorney or counsel for either party

  in the action or proceeding, unless by consent of all parties to the

  action.” In Kerr v. Burns, 42 Colo. 285, 290, 93 P. 1120, 1122

  (1908), the supreme court noted that the argument that the “decree

  was void because the presiding judge was counsel for one of the

  parties at the inception of that proceeding” did “not go to

  jurisdiction over the subject-matter.” Garcia’s argument is

  therefore merely another disqualification argument. And by not

  objecting, the parties consented to Judge Hopkins presiding over

  the case. See id. at 291, 93 P. at 1122 (concluding that the parties’

  failure to object during the proceedings was “acquiescence that

  must be held equivalent to an affirmative consent”).

¶ 30   Because Garcia waived any challenge to Judge Hopkins’s

  failure to disqualify herself based on an appearance of impropriety

  or implied bias, I would reject this as a ground for reversal.




                                    15